DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 9/8/2021.  Claims 1, 3 and 15 are currently amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 3 and 15, are directed, in part, to systems and a method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for medical benefit management comprising:

CLAIM 1
one or more data storage devices comprising a plurality of computer-readable instructions, wherein the instructions comprise a plurality of benefit business rules, wherein the instructions are executable by one or more processors to cause the one or more processors to:

receive offering data from a provider, wherein the offering data specifies at least one medical benefit offering that is associated with a product marketed by the provider;

receive at least one rule customization input from the provider;

customize at least one of the benefit business rules based, at least in part, on the at least one rule customization input, wherein the at least one rule customization input comprises processing logic to determine a primary payer, a secondary payer and a tertiary payer of an insurance benefit, wherein the system concurrently operate to receive and process benefit submission during the customizing;

receive a benefit submission from a medical merchant, wherein the benefit submission is based, at least in part, on a medical request received by the medical merchant, wherein the medical request is provided by a customer;

process the benefit submission using the at least one customized business rule, wherein the processing comprises executing the processing logic based on the received benefit submission to determine payment by the primary payer, the secondary payer and the tertiary payer;

generate benefit transaction information related to the benefit submission, wherein the benefit transaction information comprises a first portion and a second portion that differs from the first portion; and

cause a plurality of display devices to simultaneously display a provider interface accessible by the provider and a merchant interface accessible by the medical merchant, wherein:

the provider interface displays the first portion and blocks access to the second portion; and

the merchant interface displays at least the second portion; and

generate a benefit outcome based on the processing of the benefit submission, wherein the benefit outcome results in the at least one medical benefit being provided by the medical merchant to the customer.

CLAIM 3

one or more data storage devices storing a plurality of instructions, the plurality of instructions comprising a benefit processing business logic, and the plurality of instructions configured to be executed to:

receive a provisioning request from a first processor controlled by a product related entity, the provisioning request comprising a benefit specification from the product related entity, wherein the benefit specification comprises the benefit processing business logic to determine a primary payer, a secondary payer and a tertiary payer of an insurance benefit, wherein the system continues to operate to receive and process benefit submission during the customizing;

configuring the benefit processing business logic with the provisioning request, the provisioning occurring during execution of the plurality of instructions;

receive a benefit submission from a second processor controlled by a dispensary entity, the benefit submission relating to the benefit specification from the product related entity;

process the benefit submission using the configured benefit processing business logic, wherein the processing comprises executing the processing logic based on the received benefit submission to determine payment by the primary payer, the secondary payer and the tertiary payer;

generate a benefit transaction record related to the benefit submission; and

display a first access interface to the product related entity and a second access interface to the dispensing entity, wherein the first and second access interfaces are accessible during continued operation and comprise different views to different portions of the benefit transaction record related to the benefit submission.

CLAIM 15
receiving a provisioning request from a first processor controlled by a product related entity, the provisioning request comprising specifications of a product benefit offering from the product related entity, wherein the specification of the product benefit offering comprises benefit processing business logic to determine a primary payer, a secondary payer and a tertiary payer of an insurance benefit;

provisioning a benefit processing business logic with the provisioning request, the provisioning occurring during continued operation of the benefit processing system;

receiving, concurrently with the provisioning, a benefit submission from a second processor controlled by a dispensary entity, the benefit submission relating to the product benefit offering from the product related entity;

processing the benefit submission using the benefit processing business logic in view of the product benefit offering, wherein the processing comprises executing the processing logic based on the received benefit submission to determine payment by the primary payer, the secondary payer and the tertiary payer;

generating a benefit transaction record related to the benefit submission; and
	
displaying a first access interface to the product related entity and a second access interface to the dispensing entity, the displaying occurring during continued operation of the benefit processing system, wherein the first and second access interfaces are accessible during continued operation of the benefit processing system and comprise different views to different portions of the benefit transaction record related to the benefit submission



*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite an abstract idea.  More specifically, independent claims 1, 3 and 15 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1 recites “generate a benefit outcome based on the processing of the benefit submission,” claim 3 recites “generate a benefit transaction record related to the benefit submission,” claim 15 recites “generating a benefit transaction record related to the benefit submission” which can be mental processes because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing medical benefits between medical merchants and customers). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 3 and 15 but further describe the benefit outcome, benefit processing business logic, product related entity, benefit submission, instructions, and provisioning elements and/or recite field of use limitations. For example, claim 2 merely recites that the benefit outcome comprises a copay reduction which can be a mental process, performed with pen and paper, 
In regards to (2A2), the claims do not recite additional elements (Claim 1: one or more data storage devices, one or more processors, display devices to simultaneously display a provider interface, interfaces; Claim 3: one or more data storage devices, first and second processor, first and second access interfaces; Claim 4: business logic comprises one or more business rules; Claim 8: instructions; Claim 9: instructions, business logic; Claim 10: instructions; Claim 11: instructions, interfaces; Claim 12: instructions; Claim 14: instructions; Claim 15: processors, business logic, interfaces; Claim 16: business logic; Claim 19: business logic, business rules) that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer, one or more data storage devices, one or more processors, interfaces, display devices, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0026]-[0028] of applicant's specification (US 2020/0402017) recites that the system/method is implemented using processors, computers, servers, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 9/8/2021.

4.1.	Applicant argues, on pages 11-15 of the response, that the pending claims are patent-eligible under 35 U.S.C. § 101 because the claims recite unconventional systems and methods for processing benefit submissions that allow for concurrently receiving and processing provisioning requests to update the business logic, while at the same time processing business submissions; recite a practical technological application and a technological improvement that integrate any abstract idea into a practical application; recite additional elements that uses the judicial exception in a meaningful way; and are analogous to the eligible claims of Examples 37, 40-42, 45 and Enfish.
In response, it is noted that the 101 patent-eligible claims of Enfish are directed to database software designed as a self-referential table that provide a specific improvement to the way computers operate, that is computer functionality itself. The 101 patent-eligible claims of Example 37 re-organized computer display icons thereby improving a graphical user interface; the 101 patent-eligible claims of Example 40 improved network traffic by collecting traffic data according to a predefined threshold; the Enfish, the pending claims recite using well-known computer technology to automate a benefit management.  Moreover, unlike the eligible claims of the aforementioned examples and Enfish, it is submitted that the pending claims are not directed to any technological improvement per se, such as an improvement in computers as tools. Rather, the claimed invention is merely being linked to a technological environment by using well-known general purpose computer technology (e.g., a processor) as a tool to perform an abstract idea. In other words, the focus of applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
Furthermore, while the pending claims, as a whole, may include novel method steps, the steps are embodied in the abstract idea and merely using generic computer components to perform the abstract idea and other basic functions does not constitute meaningful limitations that would amount to significantly more than the abstract idea. 
As such, it is respectfully submitted that the pending claims recite an abstract idea, do not integrate the abstract idea into a practical application and do not recite significantly more than the abstract idea, and therefore, are not patent-eligible under 35 U.S.C. § 101, as set forth above and in section 3, supra, and incorporated herein.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686